PER CURIAM.
Magally Diaz, plaintiff below, appeals a summary final judgment in favor of defendants Frank Segredo and Ernesto Sanchez. We concur with the trial court that there was no disputed issue of material fact and that the defendants were entitled to judgment as a matter of law. See Fla.R.Civ.P. 1.510. It is undisputed that Ms. Diaz relied upon her late husband, himself a Venezuelan attorney, to act on her behalf with respect to the Diaz’ purchase of real property in Dade County, Florida. There is no showing that the defendants failed to follow those instructions, nor on this record is there a showing that the defendants breached any duty owing to Ms. Diaz. As the foregoing is dispositive, we need not express any opinion on the statute of limitations issue.
Affirmed.